 

Exhibit 10.1

 



PROMISSORY NOTE

OF

CELL SOURCE, INC.

 

NOTE NO. BTB___ March     , 2015

 

FOR VALUE RECEIVED, the undersigned, Cell Source, Inc. a corporation with its
principal office located at 65 Yigal Alon Street, Tel Aviv Israel 67433 (the
“Company” or the “Maker”), hereby unconditionally promises to pay to
________________ whose address is __________________________ or the registered
assignee, upon presentation of this Promissory Note (the “Note”) by the
registered holder hereof (the “Registered Holder” or Holder”) at the office of
the Company, the amount of $__________ (“Principal Amount”) and other sums as
hereinafter provided, subject to the terms and conditions as forth below. The
effective date of execution and issuance of this Note is ___________ (“Original
Issuance Date”).

 

PAYMENT OF PRINCIPAL AMOUNT. The duration of the note shall be 12 months, with
the principal amount of this Note due and payable on or before March 26, 2016.

 

INTEREST. This Note shall not bear interest.

 

PREPAYMENT. This Note may be prepaid in whole or in part. Thereafter, the Maker
shall have the right at any time and from time to time to prepay this Note in
whole or in part without premium or penalty.

 

MANDATORY PREPAYMENT. This Note must be prepaid in whole from the proceeds of
any closing occurring after the Original Issuance Date of any offering or
offerings of securities of the Company pursuant to which the aggregate gross
proceeds received by the Company is greater than or equal to $3,000,000.

 

REMEDIES. No delay or omission on part of the holder of this Note in exercising
any right hereunder shall operate as a waiver of any such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion. The rights and remedies of the Holder shall be cumulative and
may be pursued singly, successively, or together, in the sole discretion of the
Holder.

 

EXPENSES. In the event any payment under this Note is not paid when due, the
Maker agrees to pay, in addition to the principal and interest hereunder,
reasonable attorneys’ fees not exceeding a sum equal to five percent (5%) of the
then outstanding balance owing on the Note, plus all other reasonable expenses
incurred by Holder in exercising any of its rights and remedies upon default.

 

GOVERNING LAW. This Note shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

SUCCESSORS. All of the foregoing is the promise of Maker and shall bind Maker
and Maker’s successors, heirs and assigns; provided, however, that Maker may not
assign any of its rights or delegate any of its obligations hereunder without
the prior written consent of the Holder.

 

[Signature Page Follows]

 

1

 

 

[Signature Page to Promissory Note]

 

 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the Original
Issuance Date written above.

 

 

  Cell Source, Inc.               By:     Name: Itamar Shimrat   Title: Chief
Executive Officer

 

 



2

